Citation Nr: 0002351	
Decision Date: 01/28/00    Archive Date: 02/02/00

DOCKET NO.  95-00 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to a permanent and total disability rating for 
pension purposes.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N.J. Ferrante, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1971 to January 
1975.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision by the Department of Veterans Affairs 
(VA) Regional Office (RO), Phoenix, Arizona.

In January 1997 the Board remanded the case for further 
development.


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2. The veteran was born in August 1952.  He has a high school 
education (general equivalency diploma), some college 
coursework, has had employment experience as a truck 
driver and heavy equipment operator and has competed his 
training in welding.  The veteran last worked in 1987.

3. The veteran is service connected for residuals of a 
gunshot wound to the left second toe, currently evaluated 
as 0 percent disabling.  There is no loss of function in 
the left foot demonstrated.  

4. The veteran's nonservice-connected bipolar disorder, rated 
as 10 percent disabling, is controlled by medication and 
manifested by no greater than mild social and industrial 
impairment.

5.  The veteran's nonservice-connected chronic bronchitis, 
rated as 10 percent disabling, is no greater than 
moderate, and manifested by forced expiratory volume in 
one second (FEV-1) of 80 percent, forced expiratory volume 
in one second to forced vital capacity (FEV-1/FVC) of 79 
percent, and diffusion capacity of carbon monoxide, single 
breath, (DLCO (SB)) of 71 percent.  

6. The combined evaluation of the veteran's disabilities is 
20 percent.

7. The veteran's disabilities are not shown to be of such 
severity as to permanently preclude the ability to secure 
and follow substantially gainful employment consistent 
with his age, education and occupational experience, by 
reason of his lifetime disabilities


CONCLUSION OF LAW

The requirements for entitlement to a permanent and total 
disability rating for pension purposes have not been met.  
38 U.S.C.A. §§ 1155, 1502, 1521, 5107 (West 1991); 38 C.F.R. 
§§ 3.321, 3.340, 3.342, 4.15, 4.16, 4.17 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that the veteran's claim is found 
to be well-grounded under 38 U.S.C.A. § 5107(a) (West 1991).  
That is, he has presented a claim which is plausible.  Murphy 
v. Derwinski, 1 Vet. App. 78 (1990).  The Board is also 
satisfied that all relevant facts have been properly 
developed, and that no further assistance is required in 
order to satisfy the duty to assist mandated by 38 U.S.C.A. 
§ 5107(a).

A permanently and totally disabled veteran who served for at 
least 90 days during a period of war and whose nonservice-
connected disabilities are not the result of the veteran's 
own willful misconduct is entitled to a disability pension.  
38 U.S.C.A. § 1521(a) (West 1991).  

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Ratings Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Ratings Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (1999).

The United States Court of Appeals for Veterans Claims 
(Court) has held that where a law or regulation changes after 
a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the veteran will apply.  Karnas 
v. Derwinski, 1 Vet. App. 308, 313 (1991).

Entitlement to a total disability pension may be established 
if a veteran demonstrates a permanent impairment so severe as 
to render an "average person" incapable of following a 
substantially gainful occupation.  38 U.S.C.A. § 1502 (West 
1991).  Under this analysis each of the veteran's 
disabilities are rated under the applicable Ratings Schedule 
diagnostic code.  The ratings then are combined and if the 
combined schedular evaluation of 100 percent is permanent and 
total then disability pension may be granted.  See 38 C.F.R. 
§§ 3.340, 4.15 (1999); See also Talley v. Derwinski, 2 Vet. 
App. 282 (1992); Roberts v. Derwinski, 2 Vet. App. 387 
(1992); Brown v. Derwinski, 2 Vet. App. 444 (1992).

Additionally, a veteran who demonstrates permanent loss of 
the use of both hands or both feet, or of one hand and one 
foot, or of the sight of both eyes, who becomes permanently 
helpless or bedridden, or who demonstrates certain 
congenital, developmental, hereditary or other familial 
conditions and disabilities requiring indefinite 
hospitalization may be considered permanently and totally 
disabled for pension purposes.  38 C.F.R. §§ 3.342, 4.15 
(1999).

A veteran may also establish permanent and total disability 
without a 100 percent combined schedular evaluation by 
showing a permanent impairment which precludes the veteran 
from substantially gainful employment.  38 U.S.C.A. § 1502; 
38 C.F.R. § 4.17 (1999).  This analysis contemplates a more 
individualized (as distinguished from "average person") 
review of the severity and effect of each of a veteran's 
disabilities.  A finding of permanent and total disability 
under this analysis requires a veteran with a single 
disability to have a disability rating of at least 60 
percent.  A veteran with two or more disabilities must have a 
combined disability rating of at least 70 percent, with at 
least one disability rated a minimum of 40 percent.  A 
veteran found to be permanently and totally disabled under 
this standard is entitled to a 100 percent schedular 
evaluation for pension purposes.  38 C.F.R. §§ 4.16(a), 4.17 
(1999). 

Finally, a veteran may be entitled to a permanent and total 
disability pension under an extra-schedular analysis upon a 
showing that the veteran is unemployable because of 
disability, age, occupational background and other related 
factors.  38 C.F.R. §§ 3.321(b)(2); 4.17(b)(1999).

In this case, the veteran filed his original claim in 
November 1993.  Medical evidence of record includes diagnoses 
of chronic bronchitis and bipolar disorder.  Service medical 
records also show that the veteran accidentally shot himself 
in the foot in October 1973.  The residuals include a scar 
and frozen second proximal interphalangeal joint of the left 
foot.  The veteran is service connected and assigned a 0 
percent evaluation for residuals of a gunshot wound to the 
left second toe.  He has not alleged, and the record before 
the Board does not indicate that a higher evaluation is 
appropriate.  The record also contains a history of a back 
injury, however there is no current diagnosis of a back 
disability and the veteran has not alleged that he has a 
current back disability which contributes to his alleged 
unemployability.

Chronic Bronchitis

The veteran's nonservice-connected chronic bronchitis is 
currently assigned a 10 percent evaluation.  The Board notes 
that during the course of this appeal, the Ratings Schedule 
was revised with respect to the regulations applicable to the 
evaluation of respiratory disorders.  These changes became 
effective October 7, 1996.  61 Fed. Reg. 46720 (Sept. 5, 
1996).  The record indicates that the RO considered the new 
criteria in the September 1999 supplemental statement of the 
case. The Board will evaluate the veteran's chronic 
bronchitis under both the old and new law.

Prior to October 7, 1996, under the general rating formula 
for chronic bronchitis set forth in the Rating Schedule, a 
noncompensable evaluation was assigned for mild chronic 
bronchitis with a slight cough, no dyspnea, and a few rales; 
a 10 percent evaluation was warranted for moderate chronic 
bronchitis with considerable night or morning cough, slight 
dyspnea on exercise, and scattered bilateral rales; a 30 
percent evaluation was assigned for moderately severe chronic 
bronchitis with persistent cough at intervals through the 
day, considerable expectoration, considerable dyspnea on 
exercise, rales throughout the chest, and beginning chronic 
airway obstruction; a 60 percent evaluation was warranted for 
severe chronic bronchitis with severe productive cough and 
dyspnea on slight exertion and pulmonary function tests 
indicative of severe ventilatory impairment; and a 100 
percent evaluation was warranted for pronounced chronic 
bronchitis with copious productive cough and dyspnea at rest, 
pulmonary function testing showing a severe degree of chronic 
airway obstruction, with symptoms of associated severe 
emphysema or cyanosis and findings of right sided heart 
involvement.  38 C.F.R. § 4.97, Diagnostic Code 6600 (1996).

Under the revised regulations, effective October 7, 1996, a 
10 percent rating is assigned when there is evidence of 
forced expiratory volume in one second (FEV-1) of 71 to 80 
percent of predicted, or the ratio of forced expiratory 
volume in one second to forced vital capacity (FEV-1/FVC) of 
71 to 80 percent of predicted, or diffusion capacity of 
carbon monoxide, single breath, (DLCO (SB)) is 66 to 80 
percent of predicted; a 30 percent rating is assigned when 
there is FEV-1 of 56 to 70 percent of predicted, or FEV-1/FVC 
of 56 to 70 percent of predicted, or DLCO (SB) 56 to 65 
percent of predicted; a 60 percent evaluation is warranted 
when there is evidence of FEV-1 of 40 to 55 percent of 
predicted, or FEV-1/FVC of 40 to 55 percent of predicted, or 
DLCO (SB) of 40 to 55 percent of predicted, or maximum oxygen 
consumption of 15 to 20 ml/kg/min (with cardiorespiratory 
limit); and a 100 percent rating is assigned when there is 
evidence of FEV- 1 less than 40 percent of predicted value, 
or FEV-1/FVC is less than 40 percent, or DLCO (SB) is less 
than 40 percent of predicted, or maximum exercise capacity 
less than 15 ml/kg/min oxygen consumption (with cardiac or 
respiratory limitation), or cor pulmonale (right heart 
failure), or right ventricular hypertrophy, or pulmonary 
hypertension (shown by Echo or cardiac catheterization), or 
episode(s) of acute respiratory failure, or requires 
outpatient oxygen therapy.  38 C.F.R. § 4.97, Diagnostic Code 
6600 (effective October 7, 1996).

The veteran was afforded a general medical VA examination in 
December 1993.  He complained of extertional dyspnea after 
climbing only one flight of stairs and a chronic cough 
usually occurring at night.  Intermittently he brought up a 
teaspoon of thick yellow sputum.  The veteran gave a history 
of being a former two pack per day smoker who had cut down to 
one pack per day.  Physical examination found the lungs clear 
with expiratory wheezing.  The impression was chronic 
bronchitis due to cigarette smoking.  The examiner ordered 
chest x-rays and pulmonary studies, however the record 
indicates that the veteran failed to keep the appointment.

The veteran was afforded another VA examination in October 
1997.  The examiner noted that the veteran smoked two packs 
of cigarettes per day for the past 30 years and had a chronic 
productive cough.  The veteran reported having a 
herniorrhaphy as a child, but otherwise no serious physical 
maladies.  His coughing occurred more at night and the only 
medication the veteran used was cough drops.  The veteran 
reported only mild dyspnea on exertion which he especially 
noticed after two flights of stairs, although walking and 
riding his bicycle did not cause dyspnea.  The veteran did 
not wheeze and he had never had pneumonia or been to the 
emergency room or in the hospital for any respiratory 
problems.

Physical examination of the chest and lungs revealed normal 
respiratory excursions.  He was not overtly dyspneic or 
tachypneic and he did not use accessory muscles of 
respiration.  Conversation was normal.  The chest was normal 
to percussion and the diaphragm moved well by percussion.  
Breath sounds were of normal intensity, were normal 
otherwise, and without rales, rhonchi or wheezes.  The 
impression was chronic bronchitis.  There was no evidence of 
hyperinflation or emphysema on  examination.  Symptoms were 
very limited.  It was the examiner's opinion that the veteran 
was not incapacitated by the chronic bronchitis.

A pulmonary function analysis was also performed.  Post-
bronchodilator results show FEV-1 80 percent; FEV-1/FVC 79 
percent, and DLCO (SB) 71 percent.  The computerized 
interpretation was a minimal obstructive lung defect, 
although the degree of the obstruction may have been 
underestimated.  There was a mild decrease in diffusing 
capacity.  The examiner's interpretation was that spirometry 
was within normal limits, lung volumes were within normal 
limits and a mild decrease in diffusion capacity.

The Board finds that the evidence in this case warrants no 
greater than a 10 percent evaluation.  The data from the 
October 1997 pulmonary function test is consistent with a 10 
percent evaluation under the new criteria and there is 
evidence of moderate chronic bronchitis with considerable 
night or morning cough and slight dyspnea on exercise, 
consistent with a 10 percent evaluation under the old 
criteria.  An evaluation in excess of 10 percent is not 
warranted as the objective data from the October 1997 
pulmonary function test does not approximate the loss of 
pulmonary function necessary for a higher rating under the 
new criteria, and there is no evidence of moderately severe 
chronic bronchitis with persistent cough at intervals through 
the day, considerable expectoration, considerable dyspnea on 
exercise, rales throughout the chest, and beginning chronic 
airway obstruction which would warrant a higher rating under 
the old criteria.  38 C.F.R. § 4.97, Diagnostic Code 6600 
(Effective before and after October 7, 1996).

Bipolar Disorder

The RO has assigned the veteran a 10 percent evaluation for 
non-service connected bipolar disorder.  By regulatory 
amendment effective November 7, 1996, substantive changes 
were made to the schedular criteria for evaluating mental 
disorders, including bipolar disorder, as set forth in 
38 C.F.R. §§ 4.125-4.132 (1996) (redesignated as 38 C.F.R. 
§§ 4.125-4.130).  See 61 Fed. Reg. 52695-52702 (1996).  As 
stated earlier, where the law and regulations change while a 
case is pending, the version most favorable to the claimant 
applies, absent congressional intent to the contrary.  
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).

Prior to November 7, 1996, psychotic disorders, including 
schizophrenia and bipolar disorder, were evaluated in 
accordance with the criteria set forth in 38 C.F.R. § 4.132, 
Diagnostic Codes 9400-9410 (1996).  Under the old schedular 
criteria a noncompensable evaluation was assigned for 
psychosis in full remission.  A 10 percent evaluation 
required a showing of a mild impairment of social and 
industrial adaptability.  A 30 percent evaluation required 
definite impairment of social and industrial adaptability.  A 
50 percent evaluation was warranted where there was 
considerable impairment of social and industrial 
adaptability.  A 70 percent evaluation was warranted where 
there was severe impairment of social and industrial 
inadaptability.  A 100 percent evaluation required active 
psychotic manifestations to be of such an extent, severity, 
depth, persistence or bizarreness as to produce total social 
and industrial inadaptability.  38 C.F.R. § 4.132, Diagnostic 
Code 9206 (prior to November 7, 1996).

In Hood v. Brown, 4 Vet. App. 301, 303 (1993), the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, the Court), held that the term "definite" 
in 38 C.F.R. § 4.132 was "qualitative" in character, whereas 
the other terms were "quantitative" in character, and invited 
the Board to "construe" the term "definite" in a manner that 
would quantify the degree of impairment for purposes of 
meeting the statutory requirement that the Board articulate 
"reasons or bases" for its decision. 38 U.S.C.A. § 7104(d)(1) 
(West 1991).  In a precedent opinion, dated November 9, 1993, 
the General Counsel of VA concluded that "definite" is to be 
construed as "distinct, unambiguous, and moderately large in 
degree."  It represents a degree of social and industrial 
inadaptability that is "more than moderate but less than 
rather large."  VAOPGCPREC 9-93 (O.G.C. Prec. 9-93); 59 Fed. 
Reg. 4752 (1994).  The Board is bound by this interpretation 
of the term "definite."  38 U.S.C.A. § 7104(c) (West 1991).

Bipolar disorders are now rated under the "General Rating 
Formula for Mental Disorders," Diagnostic Code 9432.  38 
C.F.R. § 4.130 (1999).  The new criteria for evaluations are 
as follows:

Occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or, symptoms controlled by continuous medication - 10 
percent.

Occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events) - 30 percent.

Occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g. retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships - 50 percent.

Occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near- continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships - 70 percent.

Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name - 100 
percent.  38 C.F.R. § 4.130, Diagnostic Code 9440 (1999).  

In addition, other related regulations were amended in 
November 1996. According to the amended rating criteria, when 
evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission. 38 
C.F.R. § 4.126(a) (1999).  The rating agency shall assign an 
evaluation based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  Id.

Prison medical records from June 1989 to March 1993 show that 
the veteran had diagnoses of bipolar and personality 
disorders and was being treated with medication.  The records 
also document suicide attempts in January and June 1990 and 
described the veteran as hypomanic and manic depressive.  
Notes from November 1992 show that the veteran's symptoms 
were well controlled by medication.

VA inpatient records show that the veteran was hospitalized 
in September 1993 for complaints of depression.  A week prior 
to admission he tried to overdose on lithium.  The veteran's 
history of hospitalizations and suicide attempts was noted.  
Mental status examination revealed that the veteran was clean 
with shoulder length hair.  Speech was fluent, mood was 
benign, and affect was blunted.  There were no delusions or 
hallucinations.  Memory and concentration were intact, 
abstract reasoning was fair, insight was limited and judgment 
was fair.  The veteran was competent.  The diagnoses were 
bipolar disorder by history, mixed personality disorder 
(antisocial and borderline features).  A score of 55 for past 
and present was assigned on the Global Assessment of 
Functioning Scale (GAF).

A private medical record from October 1993 shows that the 
veteran was considered in remission from a bipolar depressive 
episode, well controlled on current medications and 
clinically stable in all spheres.  The diagnoses were bipolar 
disorder, rule out rapid cycling, rule out mixed antisocial 
personality disorder, rule out personality disorder.

In December 1993 the veteran underwent a VA examination.  He 
related a history of long standing mood disturbances which 
first required hospitalization at approximately 13 years of 
age.  Mental status examination revealed that the veteran 
demonstrated marginal hygiene and grooming.  He was 
cooperative with the interviewer.  Speech was of normal tone 
and quality.  Mood was euthymic with a somewhat blunted 
affect.  There was no evidence of psychotic thought content 
and thinking was logical and goal directed.  The veteran was 
alert and oriented in all spheres.  Cognition was grossly 
intact.  The veteran's fund of knowledge was limited, but not 
inconsistent with his background.  He appeared to have 
adequate recent and remote memory and ability to concentrate.  
He had adequate judgment to care for his basic needs, 
however, limited insight.  The diagnoses were bipolar 
disorder, and antisocial personality traits.  The GAF score 
assigned was 60.  It was noted that the veteran's recurrent 
mental illness interfered with his occupational and social 
functioning.  

A private psychiatric progress note from April 1995 showed 
that the veteran was clinically stable without mania or 
hypomania.  He was eating and sleeping well, and without 
depressive or neurovegetative signs and symptoms and was 
compliant with his medications.

In July 1996 the veteran testified that he had been receiving 
treatment since May 1995 for manic depression.  Transcript at 
p. 6.  He testified that he had worked as a heavy equipment 
operator and a truck driver, and had completed training to be 
a welder.  He could not get a commercial driver's' license 
because of his disability.  Tr. pp. 5-7.  

The veteran was afforded another VA examination in October 
1997.  The examiner reviewed the claims file in conjunction 
with the examination.  The chief complaint was indicated to 
be: "The combination of the two medicines seems to work."  
The veteran related his history of manic depressive cycles, 
but reported that he was currently stable and that he had not 
had a significant period of being up or down that he was 
aware of since 1993.  He was undergoing private treatment and 
reported knowing how to slow down or back off when he was 
getting overloaded with too much.  He did report poor 
sleeping patterns.  

The veteran reported a personal history of divorce in 1982 
and that he had a 16 year old daughter who was being raised 
by the veteran's mother.  He reported that he and his 
daughter were getting their relationship back.  He reported 
participating in activities with her and seeing her on a 
regular basis.  He had no current legal problems and was 
taking two college classes.  He described having a few 
friends.

Mental status examination revealed that immediate and remote 
memory was intact, he was oriented in all spheres and speech 
was normal. Thought production was spontaneous and continuity 
of thought was goal directed and logical.  Thought content 
contained no homicidal or suicidal ideation.  There were no 
delusions, ideas of reference or feelings of unreality.  His 
abstract ability was concrete and concentration was good.  
The veteran's mood, as reported by him was "I have no idea; 
I can control."  The examiner evaluated his mood as broad an 
euthymic and his range of affect as broad.  He was alert and 
responsive and judgment and insight were good.  The diagnoses 
were bipolar I disorder and the GAF score assigned was 70, 
with 70 being the highest in the past year.  The examiner 
commented that the veteran's bipolar disorder had stabilized 
with treatment and that as reported by the veteran, there had 
not been a period of clinically significant mood swings since 
1993.

After considering all the evidence of record, it is the 
judgment of the Board that the schedular criteria which most 
accurately describes the veteran's psychiatric impairment is 
reflected by the 10 percent evaluation currently in effect.  
At the time of the recent psychiatric examination accorded 
the veteran in October 1997, notation was made that the 
veteran indicated that he was currently stable and that he 
had not had a significant period of being up or down that he 
was aware of since 1993.  He was attending college courses 
and actively renewing his relationship with his daughter.  
The record indicates that treatment had been successful.  
Mental status examination was essentially normal.  The 
veteran was given a GAF of functioning score of 70, which is 
indicative of only some mild symptoms, or some difficulty in 
social or occupational functioning, but generally functioning 
pretty well, with some meaningful interpersonal 
relationships.  The remaining clinical evidence does not 
reflect psychiatric symptomatology reflecting more than mild 
social and industrial impairment.  The Board finds that the 
evidence is indicative of disability picture warranting the 
assignment of a rating no greater than 10 percent.

Permanent and Total Disability Rating

As shown above, the Board finds the veteran's nonservice-
connected disabilities warrant ratings of 10 percent for 
chronic bronchitis and 10 percent for bipolar disorder.  The 
service-connected residuals of shell fragment wounds to the 
left foot, by the veteran's own admission, does not result in 
significant function loss.  See Tr. p. 9.  Therefore, the 
veteran's combined disability rating is 20 percent.  See 
38 C.F.R. § 4.25 (1999).  Consequently, the veteran is not 
entitled to a permanent and total rating under the "average 
person" test.  See 38 U.S.C.A. § 1502; 38 C.F.R. §§ 3.340, 
4.15.  

The record does not show the veteran experiences the 
permanent loss of use of both hands or both feet, or of one 
hand and one foot, or of the sight of both eyes, or that he 
is permanently helpless or bedridden, and the record does not 
indicate any congenital, developmental, hereditary or other 
familial conditions and disabilities requiring indefinite 
hospitalization which may be considered permanently and 
totally disabling for pension purposes.  See 38 C.F.R. 
§§ 3.342, 4.15.

The veteran may also establish permanent and total disability 
without a 100 percent combined schedular evaluation by 
showing a permanent impairment which precludes the veteran 
from substantially gainful employment.  38 U.S.C.A. § 1502; 
38 C.F.R. § 4.17.  However, a finding of permanent and total 
disability under this analysis requires the veteran have a 
combined disability rating of at least 70 percent, with at 
least one disability rated a minimum of 40 percent.  In this 
case, as the veteran's combined nonservice-connected 
disabilities are found to be no more than 20 percent 
disabling, the Board finds he is not permanently and totally 
disabled under this standard.  See 38 C.F.R. §§ 4.16(a), 
4.17. 

Extraschedular Rating 

The Board also notes that the RO considered and declined to 
refer this case for consideration of an extraschedular 
rating.  In exceptional cases a veteran may be entitled to a 
permanent and total disability pension under an 
extraschedular analysis upon a showing that the veteran is 
unemployable because of disability, age, occupational 
background or other related factors.  38 C.F.R. 
§§ 3.321(b)(2); 4.17(b) (1999).  The Board notes the 
veteran's contention that he is unable to obtain a commercial 
driver's license due to his disability, however the record 
indicates that the veteran has received other training, 
including in the field of welding, and that he has completed 
some college coursework.  The Board finds the RO's decision 
not to refer the case to the Director of Compensation and 
Pension is supportable.  

Conclusion

As shown above, the Board has considered all potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran or his 
representative, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  In this case, the Board finds no provision 
upon which to conclude that the veteran is permanently and 
totally disabled for pension purposes. 

When all the evidence is assembled, the Secretary, is then 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
The Board finds the preponderance of the evidence is against 
the claim for a permanent and total disability rating for 
pension purposes.


ORDER

Entitlement to a permanent and total disability rating for 
pension purposes is denied.




		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals



 

